DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 2/3/2020 was considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-12, 14-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bok (US 2018/0069053 A1) further in view of Kwak et al. (US 2017/0287992 A1).

Regarding claim 1, Bok discloses a display device (Fig. 1A element DD) including a display panel (Fig. 1A element IS), the display device comprising: 
an active region (Fig. 1A element DD-DA); and 
a folding line (Fig. 1B element BX) extending in one direction (Fig. 1B direction DR2).
Bok does not expressly disclose the display device comprising a plurality of hole areas at least partially surrounded by the active region; wherein each of the hole areas includes at least one hole, and wherein the holes of each hole area are arranged in an extending direction of the folding line.
Kwak teaches a plurality of hole areas (Fig. 7A(i) elements 705 and 707) at least partially surrounded by an active region (Fig. 7A(i) as the area covered by element 600 wherein the active area is interpreted as the “display” of the device shown in Fig. 6A as element 700); wherein each of the hole areas includes at least one hole (as shown in Fig. 7A(i) wherein each hole area includes at least one hole), and wherein the holes of each hole area are arranged in an extending direction of the folding line (wherein a single hole can be considered to be arranged in any direction).


Regarding claim 2, Bok in view of Kwak discloses the device as set forth in claim 1 above.
Bok discloses wherein the fold line is parallel to the short dimension of the device (as shown in Fig. 1A and 1B as dimension DR2).
Bok does not expressly disclose wherein each of the hole areas is located at a uniform distance from the folding line.
Kwak teaches the plurality of hole areas being a uniform distance from the short dimension of the device, and as such, the Bok device as modified in accordance with claim 1 above would place the hole areas parallel with the short dimension of the device, and therefore a uniform distance from the folding line.

Regarding claim 3, Bok in view of Kwak discloses the device as set forth in claim 1 above and further wherein the direction of the folding line is parallel to one edge of the display device (as shown in Bok Fig. 1B).

Regarding claim 4, Bok in view of Kwak discloses the device as set forth in claim 3 above.
Bok does not expressly disclose wherein a first distance between the one edge and each of the holes is smaller than a second distance between the folding line and each of the hole areas.
Kwak teaches wherein the distance between the short dimension and each of the holes is smaller than a second distance between the middle of the device and the each of the hole areas.  Bok, as modified by Kwak in accordance with claim 1 above would place the each of the holes closer to the one edge than to the folding line, and one of ordinary skill in the art before the effective filing date would be motivated to modify the Bok device in this way in order to position the holes to a periphery of the active area so that the holes would not interfere with the main area of the display.

Regarding claim 5, Bok in view of Kwak discloses the device as set forth in claim 4 above.
Bok does not expressly disclose wherein the first distance is 10 millimeters (mm) or less, a separation distance between the holes is 6 mm or more, and a diameter of each hole is 4.0 mm or less, however, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering implementation and thus, while being a difference, do not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 6, Bok in view of Kwak discloses the device as set forth in claim 1 above.
Bok does not expressly disclose further comprising: a polarizing member on one surface of the display panel, wherein the hole passes through the display panel and the polarizing member.
Kwak teaches further comprising: a polarizing member (Fig. 6A element 725) on one surface of the display panel (as shown in Fig. 6A), wherein the hole passes through the display panel and the polarizing member (as shown in Fig. 6A and as described in Paragraph [0138]).
It would have been obvious to one of ordinary skill in the art to utilize a polarizing member, as taught by Kwak in the device of Bok in order to polarize light entering and exiting the device to improve image visibility, as is common in the art, and further that the device of Bok as modified by Kwak in accordance with claim 1 above would result in the hole passing through the display panel and polarizing member, as set forth above.

Regarding claim 7, Bok in view of Kwak discloses the device as set forth in claim 1 above.
Bok does not expressly disclose further comprising: a polymer film layer on the other surface of the display panel, wherein the hole passes through the display panel and the polymer film layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date that the Bok device as modified by Kwak in accordance with claim 1 above would utilize a polymer layer as taught by Kwak in order to protect the exposed surface of the display panel.

Regarding claim 9, Bok in view of Kwak discloses the device as set forth in claim 1 above.
Bok does not expressly disclose wherein the hole areas correspond to a non-active region.
The device of Bok as modified by Kwak in accordance with claim 1 above discloses wherein the hole areas correspond to a non-active region (as shown in Kwak Fig. 6A wherein the region of the display having display panel element 709 is interpreted as the active region and the hole corresponds to an area which is non-active).

Regarding claim 10, Bok in view of Kwak discloses the device as set forth in claim 1 above.
Bok does not expressly disclose further comprising: an optical element including a light receiving portion overlapping an inside of the hole.

It would have been obvious to one of ordinary skill in the art before the effective filing date to include an optical element including a light receiving portion as taught by Kwak in the device of Bok in order to provide a desired feature, such as a camera, in the device as is known to be desired in the art.

Regarding claim 11, Bok in view of Kwak discloses the device as set forth in claim 10 above and further wherein the display device includes a first unfolding area (Fig. 1A element NBA1) on a first side of the folding line and a second unfolding area (Fig. 1A element NBA2) on a second side of the folding line.
Bok in view of Kwak does not expressly disclose wherein the hole includes a first inner wall arranged toward one edge of the first unfolding area and a second inner wall arranged toward the folding line, and wherein a third distance between the light receiving portion and the first inner wall of the hole is larger than a fourth distance between the light receiving portion and the second inner wall of the hole, however, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensional differences appear to be an obvious matter of engineering implementation and thus, while being a difference, do not serve in any way to patentably distinguish the claimed invention from In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 12, Bok in view of Kwak discloses the device as set forth in claim 11 above and further wherein the display device is configured to be out-folded with respect to the folding line (as shown in Bok Fig. 13B).

Regarding claim 14, Bok discloses foldable display device (Fig. 1A element DD) including a plurality of stacked layers (as shown in Fig. 3), the foldable display device comprising: 
a folding line (Fig. 1B element BX) extending in one direction (Fig. 1B direction DR2); 
a first unfolding area (Fig. NBA1) on a first side of the folding line (as shown in Figs. 1A and 1B); 
a second unfolding area (Fig. NBA2) on a second side of the folding line (as shown in Figs. 1A and 1B).
Bok does not expressly disclose a through hole in the first unfolding area and passing through at least a portion of the plurality of layers in a thickness direction, wherein the through hole is inside an active region of the foldable display device, wherein a first distance between one edge of the first unfolding area and the through hole is smaller than a second distance between the folding line and the through hole, wherein the first distance is 10 millimeters (mm) or less, and wherein a diameter of the through hole is 4.0 mm or less.
(Fig. 7A(i) element 705) and passing through at least a portion of the plurality of layers in a thickness direction (as shown in Fig. 6A), wherein the through hole is inside an active region (Fig. 7A(i) as the area covered by element 600 wherein the active area is interpreted as the “display” of the device shown in Fig. 6A as element 700) of the foldable display device (as shown in Fig. 7A(i)), wherein a first distance between one edge of the first unfolding area and the through hole is smaller than a second distance between the folding line and the through hole (wherein the through hole is located close  to the short edge of the device, corresponding with the short edge of the Bok device, and as such would be located similarly in the modified Bok device), wherein the first distance is 10 millimeters (mm) or less (as discussed in Paragraph [0138] as being in the range of 1 mm from the periphery), and wherein a diameter of the through hole is 4.0 mm or less (as discussed in Paragraph [0317], and the examiner further notes that in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering implementation and thus, while being a difference, do not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a through hole in the active area as taught by Kwan in the device of 

Regarding claim 15, Bok in view of Kwak discloses the device as set forth in claim 14 above.
Bok does not expressly disclose wherein the through hole is provided plurally,.
Kwak teaches wherein the through hole is provided plurally (as shown in Fig. 7A(i) as elements 707 and 705, and in Fig. 38B as elements 3801).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize plural through holes as taught by Kwak in the device of Bok in order to allow the use of multiple different sensors in the device.
Bok also does not expressly disclose a separation distance between the plurality of through holes is 6 mm or more, however, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering implementation and thus, while being a difference, do not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 16, Bok in view of Kwak discloses the device as set forth in claim 14 above.
Bok does not expressly disclose wherein the through hole is provided plurally, and the plurality of through holes are arranged along an extending direction of the folding line.
Kwak teaches wherein the through hole is provided plurally (as shown in Fig. 7A(i) as elements 707 and 705, and in Fig. 38B as elements 3801), and thee plurality of holes are arranged along an extending direction of the folding line (wherein Bok discloses wherein the fold line is parallel to the short dimension of the device, as shown in Fig. 1A and 1B as dimension DR2, and Kwak teaches the plurality of holes being a uniform distance from the short dimension of the device, and as such, the Bok device as modified in accordance with claim 14 above would place the holes as arranged along an extending direction of the folding line).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize plural through holes as taught by Kwak in the device of Bok in order to allow the use of multiple different sensors in the device, and to be arranged as modified in the Bok device by the Kwak teaching as set forth in claim 14 above.

Regarding claim 17, Bok in view of Kwak discloses the device as set forth in claim 16 above and further wherein the one edge of the first unfolding area extends along the extending direction of the folding line (as shown in Bok Fig. 1B).

Regarding claim 19, Bok in view of Kwak discloses the device as set forth in claim 14 above.
Bok does not expressly disclose further comprising: an optical element including a light receiving portion overlapping an inside of the hole.
Kwak teaches further comprising: an optical element (Fig. 6A element 800) including a light receiving portion overlapping an inside of the hole (as shown in Fig. 6A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include an optical element including a light receiving portion as taught by Kwak in the device of Bok in order to provide a desired feature, such as a camera, in the device as is known to be desired in the art.

Regarding claim 20, Bok in view of Kwak discloses the device as set forth in claim 19 above.
Bok in view of Kwak does not expressly disclose wherein the hole includes a first inner wall arranged toward one edge of the first unfolding area and a second inner wall arranged toward the folding line, and wherein a third distance between the light receiving portion and the first inner wall of the hole is larger than a fourth distance between the light receiving portion and the second inner wall of the hole, however, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensional differences appear to be an obvious matter of engineering implementation and thus, while being a In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).


Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bok in view of Kwak as applied to claims 1 and 14 above, and further in view of Jin (US 2017/0262026 A1).

Regarding claim 13, Bok in view of Kwak discloses the device as set forth in claim 1 above.
Bok does not expressly disclose wherein in a folded state, an inner wall of the through hole is inclined with respect to a thickness direction.
Jin teaches an inner wall of the through hole is inclined with respect to a thickness direction (as shown in Figs. 2-3 wherein through hole OP1 is shown to have an inner wall which is inclined with respect to a thickness direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a through hole having an inner wall inclined with respect to the thickness direction as taught by Jin in the device of Bok as modified by Kwak in order to provide enough space for the gathering of optical energy in to the sensor below the through hole.  As being modified by Jin to have an inclined through hole inner wall, the Bok device would have an inclined in all states including the folded state.

Regarding claim 18, Bok in view of Kwak discloses the device as set forth in claim 14 above.
Bok does not expressly disclose wherein in a folded state, an inner wall of the through hole is inclined with respect to a thickness direction.
Jin teaches an inner wall of the through hole is inclined with respect to a thickness direction (as shown in Figs. 2-3 wherein through hole OP1 is shown to have an inner wall which is inclined with respect to a thickness direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a through hole having an inner wall inclined with respect to the thickness direction as taught by Jin in the device of Bok as modified by Kwak in order to provide enough space for the gathering of optical energy in to the sensor below the through hole.  As being modified by Jin to have an inclined through hole inner wall, the Bok device would have an inclined in all states including the folded state.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725.  The examiner can normally be reached on M-F 4:45-5:15.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith DePew/
Examiner
Art Unit 2835



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841